DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.     Claims 1-12, 14-18 and 20 are allowed. 
2.    The following is an examiner’s statement of reasons for allowance: The applicant’s amendments along with a remark filed on 05/09/2022 have been reviewed by the examiner in view of the prior arts of a record and it is agreed that the prior arts of the record fail to disclose “acquiring sound effect parameters configured by the reference electronic device when running the target application; and adjusting, based on the sound effect parameters, output sound effects of the current electronic device when running the target application; obtaining a type of the target application when the reference electronic device has not run the target application; obtaining at least one other application whose type is the same as the type of the target application; acquiring sound effect parameters configured by the reference electronic device when running the at least one other application; and determining the sound effect parameters, that is configured by the reference electronic device when running the other applications, as the sound effect parameters configured by the reference electronic device when the reference electronic device is running the target application” as shown in the independent claim 1. 
Regarding claim 15, the prior arts of the record fail to disclose “acquiring, based on the sound effect parameters, sound effect data for output sound effects to be output by the current electronic device that is running the target application; and outputting the sound effect data for the output sound effects to the audio output module; wherein the target application is associated with an original audio data when operating: and wherein adjusting, based on the sound effect parameters, output sound effects of the current response electronic device when running the target application, comprises: modifying a sound effect data for output sound effects based on the sound effect parameters and the original audio data, the output sound effects being to be output by the current electronic device when running the target application; mixing the modified sound effect data and the original audio data to obtain an output data; and outputting the output data to an audio output module of the current electronic device”
Regarding claim 19, the prior arts of the record fail to disclose “adjusting, based on the sound effect parameters, output sound effects of the current electronic device when running the targetapplication; wherein the current electronic device is provided with a plurality of audio channels corresponding to different audio effect processing algorithms; and wherein the adjusting, based on the sound effect parameters, output sound effects of the current electronic device when running the target application, comprises: selecting, based on the sound effect parameters, at least one audio channel from the audio channels as a target audio channel; and transmitting, via the target audio channel, a sound effect data for the output sound effects to be output by the current electronic device that is running the target application”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K. LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                           08/01/2022